By the Court.

Nisbet, J.
delivering the opinion.
[1.] According to the evidence, the defendant received the negroes as a loan for an indefinite term. After his marriage with the mother of the plaintiffs, the woman,. Rose, was sent home with him by his father-in-law, under whose will the plaintiffs claim, “ to be well treated until he called for her,” he *108saying farther, “ that he would not give her to them to spend, but to keep until he called for her.” The evidence farther is, that the defendant had been in possession of Rose and her descendants ever since; always claimed them as his own, and worked and treated them as owners of slaves usually do. It is farther in evidence, that one of the witnesses had a conversation with the defendant before this suit was instituted, about a threatened suit by one of the plaintiffs, in which defendant stated, that “ he knew that Allen Dorman had given the negroes to his (defendant’s) children in his will, but that they were his, and he should hold them in spite of them.” Upon this evidence, the Court non-suited the plaintiffs, because there was no proof of conversion, and they have excepted. The user and control of the slaves alone do not amount to conversion, because consistent with the lender’s title, according to the right of possession, which the defendant acquired by the loan. There was nothing in them tortuous. But the assertion of a title to the property, made after the death of the lender, with knowledge of the plaintiffs’ title, and made in direct reference to their title, and a declaration that he would hold it, in spite of them, in addition to the use and control, is proof of conversion. The defendant negatived both the right of property and right of possession of the plaintiff; repudiated the character in which he acquired the possession, and appropriated the property. These things constitute conversion, and the evidence proves them. The case, in our opinion, ought to have • gone to the Jury. Liptrot vs. Holmes, 1 Kelly, 391, ’2.
Let the judgment be reversed.